                       Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 1 of 41
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture




                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                             DistrictDistrict
                                                        __________    of Columbia
                                                                              of __________

                          In the Matter of the Seizure of                         )
                        (Briefly describe the property to be seized)             )
          $//)81'6,17:2%$1.$&&28176                                         )
                                                                                              Case No.   20-sz-76
          +(/'$7%$1.2)$0(5,&$                                               )
                                                                                 )

                                                APPLICATION FOR A WARRANT
                                         TO SEIZE PROPERTY SUBJECT TO FORFEITURE


       I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the MXULVGLFWLRQRIWKH District of
             Columbia                  is subject to forfeiture to the United States of America under                     18         U.S.C. §
       1956          (describe the property):

 All funds in two bank accounts held at Bank of America as further described in the Affidavit, which is incorporated
 herein by reference.




          The application is based on these facts:

   SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.




          u Continued on the attached sheet.


                                                                                                            Applicant’s signature

                                                                                                               Special Agent
                                                                                                            Printed name and title



$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
WHOHSKRQH


Date:          08/10/2020
                                                                                                              Judge’s signature

City and state:        District of Columbia                                                    G. Michael Harvey, U.S. Magistrate Judge
                                                                                                            Printed name and title
                      Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 2 of 41

AO 109 (Rev. 12/09) Warrant to Seize Property Subject to Forfeiture


                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                       __________
                                                            DistrictDistrict of __________
                                                                     of Columbia

               In the Matter of the Seizure of                            )
           (Briefly describe the property to be seized)                   )
         ALL FUNDS IN TWO BANK ACCOUNTS                                   )      Case No. 20-sz-76
         HELD AT BANK OF AMERICA                                          )
                                                                          )

                           WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To:       Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests that certain
property located in the          jurisdiction of the      District of             Columbia          be seized as
being subject to forfeiture to the United States of America. The property is described as follows:


      All funds in two bank accounts held at Bank of America: 226001979804 held in the name of THERAPY
      DOG INTERNATIONAL, and 002261596270 held in the name of THERAPETIC SOLUTIONS pursuant to
      18 U.S.C. 1956

I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.
          YOU ARE COMMANDED to execute this warrant and seize the property on or before                                        08/24/2020
                                                                                                                           (not to exceed 14 days)

           u in the daytime – 6:00 a.m. to 10:00 p.m.                         ✔ at any time in the day or night, as I find reasonable
                                                                              u
                                                                                 cause has been established.

         Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the
property taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt
at the place where the property was taken.

        An officer present during the execution of the warrant must prepare, as required by law, an inventory of any
property seized and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
United States Magistrate Judge                                  G. Michael Harvey                                                                    .
                                                                                        (name)


           u I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) u for            days (not to exceed 30).

                                                         u until, the facts justifying, the later specific date of                                   .


Date and time issued:              08/10/2020
                                                                                   Judge’s signature


City and state:          District of Columbia                                      G. Michael Harvey, U.S. Magistrate Judge
                                                                                                  Printed name and title
                       Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 3 of 41

AO 109 (Rev. 12/09) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                           Return
Case No.:                                     Date and time warrant executed:          Copy of warrant and inventory left with:
               20-sz-76

Inventory made in the presence of:


Inventory of the property taken:




                                                                       Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.


Date:
                                                                                            Executing officer’s signature



                                                                                               Printed name and title
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 4 of 41




                     UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEIZURE OF                 )
THE FOLLOWING PROPERTIES:                       )
                                                )
2020 Cruisers Yachts 338 CX                     )
Hull ID CRSBN259D920 Registered in the          )
Name of Graceful Waters Holdings, LLC           )
                                                )
All monies and other things of value in Bank of )           SZ: 20-sz-76
America checking account number                 )
226001979804 held in the name of THERAPY )
DOG INTERNATIONAL                               )
                                                )
All monies and other things of value in Bank of )
America checking account number                 )
002261596270 held in the name of                )
THERAPETIC SOLUTIONS                            )
                                                )           UNDER SEAL
All monies and other things of value in         )
Robinhood investment account number             )
1464364776 held in the name of Kenneth          )
Gaughan                                         )
                                                )
2020 KIA STINGER VIN                            )
KNAE45LC5L6080651                               )
Registered in the name of Kenneth Gaughan       )


      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANT

       I, Charles W. Sublett, being first duly sworn, hereby depose and state as follows:

                                      INTRODUCTION

       1.     I am a duly sworn and appointed Special Agent with the Internal Revenue Service,

Criminal Investigation (“IRS-CI”) since August 2019.         I am currently assigned IRS-CI’s

Washington Field Office in the District of Columbia. I have received 26 weeks of training in

general law enforcement and criminal investigations, including interviewing and interrogation

techniques, arrest procedures, search and seizure, violations of the Internal Revenue Code and



                                                1
         Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 5 of 41




associated financial crimes, and money laundering investigations. In addition to my law

enforcement training, I am a Certified Public Accountant (CPA), Certified Fraud Examiner (CFE),

and hold a Master’s of Accounting and Information Systems degree from Virginia Tech. Prior to

employment with IRS-CI, I was a Senior Auditor for Deloitte and Touche and a Senior Forensic

Accountant for Deloitte Financial Advisory Services where I advised federal law enforcement

agencies regarding complex third-party money laundering investigations In the course of my

training and experience, I have become familiar with the methods and techniques associated with

the laundering of criminal proceeds. In the course of conducting investigations, I have been

involved in the use of the following investigative techniques: interviewing subjects and

cooperating witnesses; conducting physical surveillance; analyzing financial records; tracing

funds and illegal proceeds; and preparing and executing search warrants. I am assigned to this

investigation and my involvement has included reviewing Small Business Administration (SBA)

Paycheck Protection Program (PPP) and Economic Disaster Injury Loan (EDIL) borrower

applications and supporting documents as well as other bank records and business records

associated with Kenneth Patrick Gaughan (Gaughan) and the below listed entities (“TARGET

ENTITIES”).

       Taxpayer Identification Number   Name
       XX-XXXXXXX                       Therapetic Solutions Incorporated
       XX-XXXXXXX                       Service Animals of America
       XX-XXXXXXX                       ESA Registry International
       XX-XXXXXXX                       Certapet Incorporated
       XX-XXXXXXX                       Therapy Dog Incorporated
       XX-XXXXXXX                       Therapy Dog International
       XX-XXXXXXX                       Service Dog of America
       XX-XXXXXXX                       Therapy Pet Incorporated
       XX-XXXXXXX                       Official Service Dogs
       XX-XXXXXXX                       Official Service Dogs
       XX-XXXXXXX                       Therapy Pet Incorporated
       XX-XXXXXXX                       Anything Pawsable Incorporated
       XX-XXXXXXX                       International Service Animals
       XX-XXXXXXX                       US Therapy Dog



                                               2
         Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 6 of 41




        2.      I base the facts set forth in this affidavit upon my personal knowledge, information

obtained during my participation in this investigation, review of documents to include business

and bank records, knowledge obtained from other individuals including law enforcement

personnel, communications with others who have personal knowledge of the events and

circumstances described herein and my training and experience. Because this affidavit is being

submitted for the limited purpose of enabling this Court to make a judicial determination of

probable cause to issue a seizure warrant, I have not included each and every fact known to me

concerning this investigation. I have set forth only the facts that I believe are necessary to establish

the legal basis for the issuance of a seizure warrant

        3.      As further described below, this affidavit is made in support of an application for a

seizure warrant for funds traceable to, and involved in, a SBA PPP fraud scheme which deceived

lenders and federally insured financial institutions acting on behalf of the SBA into sending funds

to Gaughan through bank accounts held in the names Therapetic Solutions and Therapy Dog

International all of Washington, D.C. Gaughan allegedly deceived these lenders and financial

institutions and conducted financial transactions with the obtained funds in violation of 18 U.S.C.

§ 1343 (Wire Fraud), 18 U.S.C. § 1344 (Bank Fraud), 18 U.S.C. § 641 (theft of government money

or property) and 18 U.S.C. § 1956 and 1957 (Money Laundering). Specifically, Gaughan, through

the TARGET ENTITIES engaged in a scheme to fraudulently obtain funds from the SBA PPP.

                                       APPLICABLE LAW

        A.      Wire Fraud

        4.      Title 18, United States Code, Section 1343 provides that “Whoever, having

devised or intending to devise any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises, transmits or



                                                   3
         Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 7 of 41




causes to be transmitted by means of wire, radio, or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing

such scheme or artifice,” shall be guilty of a federal offense.

       B.      Bank Fraud

       5.      Title 18 United States Code, Section 1344 provides that “Whoever knowingly

       executes, or attempts to execute, a scheme or artifice to defraud a financial institution; or

       to obtain any of the moneys, funds, credits, assets, securities, or other property owned by,

       or under the custody or control of, a financial institution, by means of false or fraudulent

       pretenses, representations, or promises,” shall be guilty of a federal offense.

       C.      Theft of Government Money or Property

       6.      Title 18 United States Code, Section 641 provides that “Whoever embezzles,

       steals, purloins, or knowingly converts to his use or the use of another, or without

       authority, sells, conveys or disposes of any record, voucher, money, or thing of value of

       the United States or of any department or agency thereof, or any property made or being

       made under contract for the United States or any department or agency thereof,” shall be

       guilty of a federal offense.

       D.      Money Laundering

       7. Title 18, United States Code, Section 1956 (a)(1)(B)(i) provides that “Whoever,

            knowing that the property involved in a financial transaction represents the proceeds of

            some form of unlawful activity, conducts or attempts to conduct such a financial

            transaction which in fact involves the proceeds of specified unlawful activity knowing

            that the transaction is designed in whole or in part to conceal or disguise the nature, the




                                                  4
         Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 8 of 41




             location, the source, the ownership, or the control of the proceeds of specified unlawful

             activity,” shall be guilty of a federal offense.

       8. Title 18, United States Code, Section 1957 provides, in relevant part, that “[w]hoever .

             . . knowingly engages or attempts to engage in a monetary transaction in criminally

             derived property of a value greater than $10,000 and is derived from specified unlawful

             activity [such as health care fraud],” shall be guilty of a federal offense. This offense is

             sometimes referred to as spending statute money laundering.

       E.        Asset Forfeiture Statutes

       9. The proceeds of bank and wire fraud are subject to forfeiture under both civil and

             criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(C) and (D), any

             property, real or personal, which constitutes or is derived from proceeds traceable to

             bank or wire fraud is subject to civil forfeiture. In addition, 28 U.S.C. § 2461(c)

             provides that, “[i]f a person is charged in a criminal case with a violation of an Act of

             Congress for which the civil or criminal forfeiture of property is authorized,” then the

             government can obtain forfeiture of property “as part of the sentence in the criminal

             case.” Thus, pursuant to 28 U.S.C. § 2461(c) and 18 U.S.C. § 981(a)(1)(C), any

             property, real or personal, which constitutes or is derived from proceeds traceable to

             health care fraud is subject to criminal forfeiture.

       10.       Property involved in a money laundering offense is subject to forfeiture under both

civil and criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of 18 U.S.C. §§ 1956

or 1957, or any property traceable to such property, is subject to civil forfeiture. In addition,

pursuant to 18 U.S.C. § 982(a)(1), any property, real or personal, involved in a violation of 18



                                                    5
           Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 9 of 41




U.S.C. §§ 1956 or 1957, or any property traceable to such property, is subject to criminal forfeiture.

Forfeiture pursuant to these statutes applies to more than just the proceeds of the crime. These

forfeitures encompass all property “involved in” the crime, which includes the actual money

laundered and property used to facilitate the laundering offense. See United States v. McKinney,

No. 07-0113-01 (RBW), 2009 WL 10701319, at *7 (D.D.C. Mar. 26, 2009)(“property that may be

used to facilitate a money laundering violation includes money in financial accounts, personal

property, real property, and businesses”); see also United States v. Wyly, 193 F.3d 289, 302 (5th

Cir. 1999)(explaining that untainted funds that are comingled with tainted funds derived from

illicit sources may constitute facilitating property)).

        11.     Further, 18 U.S.C. § 984 allows the United States to seize for civil forfeiture

identical substitute property found in the same place where the “guilty” property had been kept.

For purposes of Section 984, this affidavit need not demonstrate that the funds now in Gaughan’s

accounts are the particular funds involved in the wire and bank fraud and money laundering

violations, so long as the forfeiture is sought for other funds on deposit in that same account.

Section 984 applies to civil forfeiture actions commenced within one year from the date of the

offense.

        12.     This application seeks a seizure warrant under both civil and criminal authority

because the property to be seized could be placed beyond process if not seized by warrant.

        13.     Pursuant to 18 U.S.C. § 981(b), property subject to civil forfeiture may be seized

via a civil seizure warrant issued by a judicial officer “in any district in which a forfeiture action

against the property may be filed,” and may be executed “in any district in which the property is

found,” if there is probable cause to believe the property is subject to forfeiture. The criminal

forfeiture statute, 18 U.S.C. § 982(b)(1), incorporates the procedures in 21 U.S.C. § 853 (other



                                                   6
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 10 of 41




than subsection (d)) for a criminal forfeiture action.      Title 21 U.S.C. § 853(f) permits the

government to request the issuance of a seizure warrant for property subject to criminal forfeiture.

                          PAYCHECK PROTECTION PROGRAM

       14.     As discussed in this affidavit, Gaughan is actively defrauding the federal Payment

Protection Program, which this section briefly describes.

       15.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a federal

law enacted in or around March 2020 and designed to provide emergency financial assistance to

the millions of Americans who are suffering the economic effects caused by the COVID-19

pandemic. One source of relief provided by the CARES Act was the authorization of up to $349

billion in forgivable loans to small businesses for job retention and certain other expenses, through

a program referred to as the Paycheck Protection Program (“PPP”). In April 2020, Congress

authorized over $300 billion in additional PPP funding. 1

       16.     In order to obtain a PPP loan, a qualifying business must submit a PPP loan

application, which is signed by an authorized representative of the business. The PPP loan

application requires the business (through its authorized representative) to acknowledge the

program rules and make certain affirmative certifications in order to be eligible to obtain the PPP

loan. In the PPP loan application, the small business (through its authorized representative) must

state, among other things, its average monthly payroll expenses and number of employees. These

figures are used to calculate the amount of money the small business is eligible to receive under

the program. In addition, businesses applying for a PPP loan must provide documentation showing

their payroll expenses.




1All dates and amounts are approximations. The words “on or about” and “approximately” are
omitted for clarity.
                                                 7
         Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 11 of 41




        17.     A PPP loan application must be processed by a participating lender. If a PPP loan

application is approved, the participating lender funds the PPP loan using its own money, which

is 100 percent guaranteed by Small Business Administration (“SBA”). Data from the application,

including information about the borrower, the total amount of the loan, and the listed number of

employees, is transmitted by the lender to the SBA in the course of processing the loan.

        18.     The small business must use the PPP loan proceeds on certain permissible expenses,

specifically, payroll costs, interest on mortgages, rent, and utilities. The program allows the interest

and principal on the PPP loan to be entirely forgiven if the business spends the loan proceeds on

the allowable expenses within a designated period of time after receiving the proceeds and uses a

certain amount of the PPP loan proceeds on payroll expenses.

                           ECONOMIC INJURY DISASTER LOANS

        19.     As discussed in this affidavit, Gaughan is actively defrauding the federal

Economic Injury Disaster Loan (“EIDL”) program, which this section briefly describes.

        20.     In response to the COVID-19 pandemic, small business owners and non-profit

organizations in all U.S. states, Washington DC, and territories are able to apply for an EIDL.

EIDL is an existing SBA program designed to provide economic relief to businesses that are

currently experiencing a temporary loss of revenue. EIDL provides loan assistance, including up

to $10,000 advances, for small businesses and other eligible entities for loans up to $2 million.

The EIDL proceeds can be used to pay fixed debts, payroll, accounts payable and other bills that

could have been paid had the disaster not occurred; however, such loan proceeds are not intended

to replace lost sales or profits or for expansion of a business. Unlike certain other types of SBA-

guaranteed loans, EIDL funds are issued directly from the United States Treasury and applicants

apply through the SBA via an online portal and application. The EIDL application process, which



                                                   8
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 12 of 41




also uses certain outside contractors for system support, collects information concerning the

business and the business owner, including: information as to the gross revenues for the business

prior to January 31, 2020; the cost of goods sold; and information as to any criminal history of the

business owner. Applicants electronically certify that the information provided is accurate and are

warned that any false statement or misrepresentation to SBA or any misapplication of loan

proceeds may result in sanctions, including criminal penalties.

                                      PROBABLE CAUSE

       21.     For more than seven years, Kenneth Patrick Gaughan (“Gaughan”), a long-

time employee of the Catholic Archdiocese of Washington, DC (“ADW” or “the archdiocese”),

fraudulently diverted money from ADW to contractors Gaughan surreptitiously owned and that

provided virtually no legitimate services to ADW. In late 2018, a federal grand jury in the

District of Maryland charged Gaughan with mail fraud. In December 2019, that indictment was

dismissed for lack of venue. However, in July 2020, based on the fraud Gaughan executed

against ADW, a grand jury in the District of Columbia indicted Gaughan with mail fraud, wire

fraud, and money laundering.

       22.     During the investigation of the fraud that Gaughan committed against ADW, your

affiant identified Person 1 Gaughan’s cohabitant in Gaughan’s former residence and as the joint

account holder on several of Gaughan’s bank accounts and credit cards. That is, your affiant

learned that Person 1 resided with Gaughan at Gaughan’s U Street residence in the

Bloomingdale neighborhood. In May 2018, your affiant obtained a copy of a Washington Blade

article about Person 1 stating that Person 1 “owns a house in Bloomingdale with his friend Ken

Gaughan.” Further, bank records for bank and credit card accounts on which Gaughan and

Person 1 were joint accountholders show that Gaughan and Person 1 were joint accountholders



                                                 9
           Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 13 of 41




for BB&T accounts ending in 7875, 0952, and 2616. In addition, Gaughan and Person 1 were

cardholders and authorized users on a US Bank credit card ending in 4376, which was opened in

January 2013, and Barclays Bank credit cards ending in 2023 and 2024, opened in November

2013. 2

          23.   On or about July 17, 2020, I discovered that Gaughan was attempting to commit

fraud on the EIDL and PPP programs. Specifically, 11 PPP loans from SBA lenders were applied

for in the names of Gaughan and Person 1 . Records show that those PPP loan applications were

submitted using the business names of at least eight bogus emotional support animal companies,

including Service Animals of America Incorporated, Service Dog of America Incorporated,

Certapet Incorporated, Official Service Dogs Incorporated, Therapetic Solutions Incorporated,

Therapy Dog Incorporated, Therapy Dog International Incorporated, and ESA Registry

International Incorporated. 3


          24.   Further, according to the PPP loan applications, the purported service animal

companies each have 25 employees and are located at a single private mailbox in the UPS Store

at 1030 15th Street, NW, Suite 170-B1, Washington, DC (“the 15th Street UPS box”).

          25.   Records from UPS show that Gaughan applied for and rents the 15th Street UPS

box. The evidence detailed in this affidavit otherwise shows that Gaughan made extensive use

of the 15th Street UPS box when defrauding ADW.




2According to law enforcement databases, Person 1 currently resides at a different address in
Washington,DC. Thus, I believe that Gaughan and Person 1 no longer reside together.
3Person 1 also submitted a loan application under the business name Think Healthy Group LLC,
a food science and nutrition consulting firm. According to Person 1’s biography posted on the
website of his employer, Person 1 is the principal consultant of Think Healthy Group.
                                              10
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 14 of 41




       26.     Gaughan also fraudulently applied for 12 EIDLs. Records show that Gaughan

applied for these loans utilizing nine of the above-mentioned suspected bogus service animal-

related businesses. The 12 businesses used to submit EIDL applications are Therapetic Solutions

Incorporated, Anything Pawsable Incorporated, Therapy Pet Inc, Therapy Dog International, ESA

Registry International, Official Service Dogs, Service Dog of America, Certapet Incorporated,

Service Animals of America, International Service Animals, Therapy Dog Inc, and US Therapy

Dog.

       27.     Gaughan’s name and Social Security Number is the business listed contact for all

12 of the EIDL applications. The business addresses provided are variations of the 15th Street UPS

box provided for PPP applications. All applications shared a common business phone number of

(800) 851-4390, mobile phone contact number of (614) 256-2357, and contact address of 2018 4th

Street, NE, Washington, DC, 20002.

       28.     Nine of the 12 entities (identified in the chart at the end of this paragraph) used to

apply for EIDLs shared the same Taxpayer Identification Number (TIN) and business name as

entities used to apply for PPP loans. The number of employees per each respective application

contradicted each other. The PPP loan applications claimed these entities each had 25 employees

while the EIDL application stated three employees per entity.




       29.     Gaughan provided Bank of America account number 226001979804 for the

proceeds for nine of 12 EIDLs. He provided the same account for proceeds of at least one PPP


                                                 11
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 15 of 41




loan, for Service Animals of America. Gaughan provided Bank of America account number

002261596270 for proceeds on two EIDLs, the same account provided for proceeds of at least

one PPP loan for Certapet Incorporated.

I. FRAUD ON THE SBA’S PAYCHECK PROTECTION PROGRAM (PPP)
       30.     As described above, in July 2020, I learned that 11 loan applications in the names

of Gaughan and Person 1 were for businesses listing their address as the 15th Street UPS box. I

know that it is indicative of fraud when multiple businesses are located at a single address,

particularly when that address is a private mailbox, and where numerous loan applications were

submitted for different companies containing the same or similar information, including the same

address and number of employees, and similar average monthly payroll amounts. Furthermore, I

know that those who utilize private mailboxes often use those private boxes to receive mail, but

then store that mail in their homes.

       31.     Even though all of the businesses were purportedly located at the same private UPS

mailbox, the loan applications listed each business as having 25 employees (for a total of at least

200 employees) and an averagewe monthly payroll exceeding $110,000. The names of each of

these businesses indicates they are engaged in similar business activity—registering emotional

support animals.

       32.     Gaughan worked full-time for ADW for almost a decade until he resigned in April

2018, and in early 2018, Gaughan’s LinkedIn profile did not reflect any involvement with animal

support services.

       33.     Further, pursuant to the ADW investigation, agents from the Federal Bureau of

Investigation (“FBI”) reviewed Gaughan’s federal income tax returns for the tax years 2011

through 2018. In doing so, those agents found no indication that Gaughan operated or worked


                                                12
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 16 of 41




with any animal support companies, or that Gaughan paid employees to work for animal support

companies.

       34.       SBA and Bank of America records reflect that seven of the 11 PPP loans have been

disbursed, with a total disbursed amount of $2,179,465.00. All disbursed funds were deposited

into two accounts at Bank of America in the names of Therapy Dog International or Therapetic

Solutions Inc.

       35.       Specifically, according to SBA records, Gaughan submitted applications for the

following four PPP loans for businesses located at the 15th Street UPS box; three of these loans

were disbursed:

       Loan Number 4585407206: Gaughan applied for Loan Number 4585407206 through the
       lender Fund-Ex Solutions Group LLC under the business name Service Animals of
       America, and listed the business address for Service Animals of America as the 15th Street
       UPS box. According to the loan application documents, Service Animals of America has
       25 employees and an average monthly payroll of $121,215. Gaughan’s address listed on
       this loan application is 2018 4th Street, NE, Washington, DC. The loan was approved in
       the amount of $303,000, and the outstanding balance is $303,000. As of June 6, 2020, the
       loan status was “past due disbursed” according to SBA records. The email address listed
       on the application is serviceanimalsofamerica@gmail.com.

       Loan Number 4579757308: Gaughan applied for Loan Number 4579757308 through
       Celtic Bank Corporation under the business name Service Dog of America, and listed the
       business address for Service Dog of America as the 15th Street UPS box. According to the
       loan application documents, Service Dog of America has 25 employees and an average
       monthly payroll of $121,215. Gaughan’s address listed on this loan is the 2018 4th Street,
       NE, Washington, DC. According to SBA records, Celtic Bank cancelled this loan in May
       2020. The email address listed on the PPP loan application is kengaughan@gmail.com.

       Loan Number 4896127409: Gaughan applied for Loan Number 4896127409 through
       Radius Bank under the business name Certapet Incorporated, and listed the business
       address for Certapet Incorporated as the 15th Street UPS box. According to the loan
       application documents, Certapet Incorporated had 25 employees and an average monthly
       payroll of $121,215. Gaughan’s address listed on this loan is listed as the 15th Street UPS
       box. The loan was approved in the amount of $303,100, and the outstanding balance is
       $303,038. As of June 5, 2020, the loan status was “disbursed.” The email address listed on
       the PPP loan application is certapet@gmail.com.

       Loan Number 1730787306: The application for Loan Number 1730787306 was submitted
       to First Bank of the Lake under the business name ESA Registry International, and listed
                                                13
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 17 of 41




       the business address for ESA Registry International as the 15th Street UPS box. According
       to the loan application documents, ESA Registry International has 25 employees and an
       average monthly payroll of $151,325. The loan was approved in the amount of
       $378,310.00, and the outstanding balance is $378,310. As of June 6, 2020, the loan status
       was “disbursed current.”

       36.     In addition, according to SBA records, the following seven loans for businesses,

all of which are purportedly located at the 15th Street UPS box, were applied for in Person 1’s

name; at least four of those PPP loans have been disbursed:

       Loan Numbers 2986947402 & 8151797807: Loan Number 2986947402 was applied for
       in Person 1’s name through Northeast Bank under the business name Official Service Dogs.
       The business address for Official Service Dogs listed on the PPP loan application is the
       15th Street UPS box. According to the loan application documents, Official Service Dogs
       has 25 employees and an average monthly payroll of $121,215. Loan Number 2986947402
       was cancelled.

       According to information Northeast Bank provided, after Loan Number 2986947402 was
       cancelled, the borrower provided information that had been requested by the bank. As a
       result, Northeast Bank approved Loan Number 8151797807 for business name Official
       Service Dogs, with the address listed as the 15th Street UPS box, in the amount of
       $303,000. According to the loan application documents, Official Service Dogs has 25
       employees and an average monthly payroll of $121,200. Additional documentation
       provided included a bogus residential lease agreement signed by Person 1 on behalf of
       Official Service Dogs and landlord Maxwell Steinhart. This lease agreement was a version
       of the same fraudulent lease documents mentioned above found on Gaughan’s ADW
       computer and personally owned MacBook. As of June 5, 2020, this loan status was “active
       but undisbursed” according to SBA records. According to information received from
       Northeast Bank, this loan was closed and funded on June 9, 2020. The email address listed
       on the PPP loan application is an email address in the name of Person 1,

       Loan Number 5404347709: Loan Number 5404347709 was applied for in Person 1’s
       name through Bank of America under the business name Therapetic Solutions. The
       business address for Therapetic Solutions listed on the loan application is the 15th Street
       UPS box. According to the loan application documents, Therapetic Solutions has 25
       employees and an average monthly payroll of $122,937. The loan was approved in the
       amount of $307,342 and, according to Bank of America, was disbursed on May 4, 2020.
       Bank of America’s PPP loan application did not ask applicants to list an email address, and
       none was listed on this application.

       Loan Number 9111197303: Loan Number 9111197303 was applied for in Person 1’s
       name through Kabbage Incorporated under the business name Therapy Dog Incorporated.
       The business address for Therapy Dog Incorporated listed on the loan application is the
       15th Street UPS box. According to the loan application documents, Therapy Dog

                                               14
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 18 of 41




       Incorporated has 25 employees and an average monthly payroll of $110,973. The loan was
       approved in the amount of $277,432, and the outstanding balance is $277,432. As of June
       9, 2020, the loan status was “disbursed” according to SBA records. The email address listed
       on the PPP loan application is richard.s.vost@gmail.com.

       Loan Number 5131877708: Loan Number 5131877708 was applied for in Person 1’s
       name through Bank of America under the business name Therapy Dog International. The
       business address for Therapy Dog International listed on the loan application is the 15th
       Street UPS box. According to the loan application documents, Therapy Dog International
       has 25 employees and an average monthly payroll of $122,937. The loan was approved in
       the amount of $307,343.00 and, according to Bank of America, the loan was “disbursed”
       on May 4, 2020. Bank of America’s PPP loan application did not ask applicants to list an
       email address, and none was listed on this application.

       Loan Number 6506117901: Loan Number 6506117901 was applied for in Person 1’s
       name through Northeast Bank under the business name Therapy Pet Incorporated. The
       business address for Therapy Pet Incorporated listed on the loan application is the 15th
       Street UPS box. According to the loan application documents, Therapy Dog Incorporated
       has 25 employees and an average monthly payroll of $121,215. The loan was approved in
       the amount of $303,000. According to information received from Northeast Bank, the loan
       was cancelled on July 10, 2020. The email address listed on the PPP loan application is
       atdugbartey@gmail.com.

       Loan Number 4129717800: Loan Number 4129717800 was applied for in Person 1’s
       name through Fund-Ex Solutions Group LLC under the business name Therapy Pet
       Incorporated. According to SBA records, the borrower’s street address was 1301 20th
       Street Northwest, Suite 413, Washington, DC, and the borrower’s physical street address
       was the 15th Street UPS box. According to the loan application documents, Therapy Dog
       Incorporated has 25 employees and an average monthly payroll of $121,215. As of May
       30, 2020, the loan status was “fully cancelled.”


                a. SBA PPP Loan Application Documents

       37.     In executing an SBA Form 2483, a form required as part of the process to receive

PPP funding, each Applicant was required to initial and certify that between February 15 and

December 31, 2020, “the Applicant has not and will not receive another loan under the Paycheck

Protection Program.” Here, by receiving at least multiple PPP loans, the Applicant’s signed

certification on each application was false. Elsewhere on the Form 2483, applicants certified that

the information was accurate and that they knew making false statements subjected them to various

criminal penalties.
                                               15
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 19 of 41




       38.      As of July 28, 2020, I have received supporting documentation for loan applications

submitted to the following institutions: Bank of America (loan number 5131877708); Kabbage

Inc. (loan number 9111197303); Radius Bank (loan number 4896127409); Fund-Ex Solutions

Group (loan numbers 4585407206 and 4129717800); Northeast Bank (loan numbers 8151797807

and 6506117901); and Celtic Bank Corporation (loan number 4579757308). These applications

included multiple similar or identical supporting documents used under the names of different

entities. For example, the same following 25 employees and wage amounts were reported for pay

periods January 1, 2020 through January 31, 2020 and February 1, 2020 through February 29,

2020 in connection with each of the eight loan numbers listed above.




       39. In addition to the evidence that the applications are fraudulent described above, there

             is further evidence in the material provided for various of the loan applications. For

             example:
                                                 16
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 20 of 41




Loan Number 5131877708: Documents provided to Bank of America to support payroll
obligations for Therapy Dog International (EIN: XX-XXXXXXX) include Payroll Summary
Reports as of February 1, 2020 for pay period January 1, 2020 through January 31, 2020,
and March 1, 2020 for pay period February 1, 2020 through February 29, 2020. The
employees listed and payroll amounts per the reports are identical other than the report and
check dates. Payroll Details Reports were also provided for the same period. Similar to the
Payroll Summary Reports, the names and numbers on both reports were identical other
than report and check dates. Each report showed 25 employees, a total monthly pay of
$144,817.27, employer taxes of $14,570.99, and total payroll costs of $159,388.26.
Loan Number 9111197303: Documents provided to Kabbage Inc. to support payroll
obligations for Therapy Dog Incorporated (EIN: XX-XXXXXXX) include Payroll Summary
Reports as of February 1, 2020 for pay period January 1, 2020 through January 31, 2020,
and March 1, 2020 for pay period February 1, 2020 through February 29, 2020. Each
report showed 25 employees, a total monthly pay of $144,817.27, employer taxes of
$14,570.99, and total payroll costs of $159,388.26. The documents provided were identical
to the Payroll Summary and Payroll Details Reports documents provided to Bank of
America for 5131877708 except for the entity name in the right-hand corner of the
document being “Therapy Dog Inc” versus “Therapy Dog International.”
Loan Number 4896127409: Documents provided to Radius Bank included identical
Payroll Summary Reports and Payroll Details Reports for January and February 2020 as
described above, except that “Certapet Inc.” was listed as the entity name in the upper right
corner of the documents. Further, the employees claimed are the same 25 employees as the
other applications listed herein.
Loan Numbers 4585407206 and 4129717800: Applications were submitted to Fund-Ex
Solutions by the following entities: Service Animals of America, Certapet Incorporated,
and Therapy Pet Incorporated. On June 24, 2020, an employee of Fund-Ex Solutions filed
an SBA Hotline compliant. The compliant noted that while the loans for Service Animals
of America and Certapet Incorporated were applied for by Gaughan, and Therapy Pet
Incorporated was filed by Person 1, all three claimed the same 25 employees. These 25
employees are the employees listed above that were utilized on applications across all of
the lending institutions. The compliant further stated that all three applications included
various tax forms with identical numbers for each entity.
Loan Numbers 8151797807 and 6506117901: Documents provided to Northeast Bank
included the same 25 employees mentioned above. Additionally, bank statements were
provided for two separate entities: Official Service Dogs (Bank of America account
226001979804) and Therapy Pet Inc. (Bank of America Account 002261596270). Several
months of statements were provided. All dollar amounts and transactions within those
statements were identical.
Loan Number 4579757308: Documents provided to Celtic Bank Corporation include a
voided check that states the entity “Service Dog of America” in the upper left corner. But
on the subsequent portions of the check, including the payment record, the entity shown on
the upper left portion of the two sections states “Therapetic”. The check is drawn on Bank
of America account 2261596270. As exhibited above, during the 2018 search warrant
executed on Gaughan’s U Street Residence, multiple checks were found written to
                                         17
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 21 of 41




Gaughan from “Therapetic” and drawn on Bank of America account 2261596270. Based
on this information, it is likely that this voided check was altered to suggest Service Dog
of America controlled the bank account. In addition, the same 25 employees listed above
were utilized in an attempt to obtain loan number 4579757308 from Celtic Bank
Corporation. Payroll summary reports provided for all PPP loan documents received to
date were identical, except for the entity name of “Service Dog of America” being in the
upper right corner of the reports submitted to Celtic Bank Corporation.
        b. Supporting Tax Forms

40. A variety of federal tax forms were submitted as supporting documents for the

   following loans: Bank of America (loan number 5131877708); Kabbage Inc. (loan

   number 9111197303); Radius Bank (loan number 4896127409); Fund-Ex Solutions

   Group (loan numbers 4585407206 and 4129717800); Northeast Bank (loan numbers

   8151797807 and 6506117901); and Celtic Bank Corporation (loan number

   4579757308). These tax forms include Form 990, Return of Organization Exempt from

   Income Tax (Form 990), Form 940, Employer’s Annual Federal Unemployment

   (FUTA) Tax Return (Form 940), and Form 941, Employer’s Quarterly Federal Tax

   Return (Form 941).

41. Form 990’s are filed by tax-exempt organizations and are open to public inspection.

   The application for Loan Number 8151797807 included a 2018 Form 990. Forms 990

   filed after 2018 are available on IRS.gov through the Tax-Exempt Organization Search

   function. The Form 990 provided with the loan application is dated March 31, 2019.

42. A search of the Official Service Dog’s Employer Identification Number (EIN) (84-

   4517450) yielded no Forms 990. The search did yield a determination letter dated

   February 25, 2020 determining that Official Service Dogs is a tax-exempt organization.

   As the below return was not available on IRS.gov, and since the entity was not

   determined to be tax exempt until 2020, it is likely the Form was never filed with the

   IRS and is likely fraudulent.

                                        18
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 22 of 41




43. Of further note, the principal officer listed on the Form 990 is Gaughan. The

   application lists Person 1 as the Applicant and principal officer for Official Service

   Dogs. The signature on the Form 990 appears to read “Kenneth Gaughan” even

   though the printed name is “Kevin Ganglof”. Neither Gaughan nor Ganglof is listed

   as an employee on the employee listing provided as supporting documentation.

44. 2019 Forms 940 were provided with at least three applications for Official Service

   Dogs, Therapy Dog International, and Therapy Dog Incorporated. All three returns

   were signed on December 30, 2019 by Person 1, CFO. Two of the three Forms 940

   were identical other than the EIN and Name. Forms 940 submitted for Therapy Dog

   International (loan number 5131877708) and Therapy Dog Incorporated (loan number

   9111197303) have total payments to all employees of $1,709,301.97, FUTA tax before

   adjustments of $2,563.80, and Total FUTA tax after adjustments of $92,302.31. Based

   on my training and experience, it is unlikely that two businesses would have equal

   payments to employees and FUTA tax balances for the same year. Additionally, it is

   unlikely that an entity would complete and sign Forms 940 prior to year-end. These

   irregularities suggest that the Forms are likely fraudulent.

45. 2019 Forms 941 were provided for the first, second, third, and fourth quarters for the

   following entities: Service Animals of America (EIN XX-XXXXXXX); Therapy Pet

   Incorporated (EIN XX-XXXXXXX); Certapet Incorporated (EIN XX-XXXXXXX); and

   Therapy Dog Incorporated (XX-XXXXXXX). These Forms were identical in every way

   except for EIN, Name, and the signer. Not only were the Forms identical across entities,

   all numbers on the Forms were identical across months and quarters. Based on typical

   turnover for businesses employing 25 employees, it is unlikely that each entity would



                                        19
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 23 of 41




   consistently employ 25 employees for an entire year with equal and even monthly

   earnings. It appears as if the Forms 941 were altered and duplicated to use as support

   for multiple loan applications.

46. Based on the use of seemingly altered, duplicative Federal Tax Forms, it appears as if

   the Applicant utilized bogus documents to obtain PPP funding.

II. FRAUD ON THE SBA’S ECONOMIC INJURY DISASTER (EIDL) PROGRAM

47. According to SBA records, Gaughan submitted applications for the following 12

   EIDL loans for businesses, which cited the same business address and purported in

   several cases to have identical gross revenues and/or costs across different business

   entities in other EIDL loan applications:

   EIDL Application Number 3300124152: Application Number 3300124152 was
   applied for by Gaughan directly with the SBA under the name Therapetic Solutions
   Incorporated. According to SBA records, the applicant’s business address was the 15th
   Street UPS box and the borrower’s physical street address was 2018 4th Street
   Northeast, Washington, DC. According to the application, Therapetic Solutions
   Incorporated has three employees, gross revenues of $210,000, and Non-Profit costs of
   operation of $210,000. Gaughan received a $3,000 advance payment as a result of this
   application. The email address listed on this EIDL application is help@esapet.org.

   EIDL Application Number 3300122063: Application Number 3300122063 was
   applied for by Gaughan directly with the SBA using the business name Anything
   Pawsable Incorporated. SBA records indicate the applicant’s business address was the
   15th Street UPS box and the borrower’s physical street address was 2018 4th Street
   Northeast, Washington, DC. The application stated Anything Pawsable Incorporated
   has one employee, $110,000 in revenue, and $110,000 in cost of goods sold. No funds
   have been disbursed as a result of this application. The email address listed on this
   EIDL application is paxton7@aol.com.

   EIDL Application Number 3300117207: Application Number 3300117207 was
   applied for by Gaughan with the SBA using the business name Therapy Pet
   Incorporated. SBA records show that the applicant’s business address was the 15th
   Street UPS box and the borrower’s physical address was 2018 4th Street Northeast,
   Washington, DC. The application stated Therapy Pet Incorporated three employees,
   gross revenues of $210,000, and Non-Profit costs of operation of $210,000. As of July
   22, 2020, no funds were disbursed as a result of this application. The email address
   listed on the EIDL application is madams6119@gmail.com.


                                        20
Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 24 of 41




  EIDL Application Number 3300118932: Application Number 3300118932 was
  applied for by Gaughan with the SBA using the business name Therapy Dog
  International. SBA application data show the applicant’s business address was the 15th
  Street UPS box and the borrower’s physical address was 2018 4th Street Northeast,
  Washington, DC. Therapy Dog International claimed to have three employees and
  gross revenues of $210,000 and Non-Profit costs of operation of $210,000. As of July
  22, 2020, no funds were disbursed as a result of this application. The email address
  listed on the EIDL application is certifytherapydog@gmail.com.

  EIDL Application Number 3300107566: Application Number 3300107566 was
  applied for by Gaughan with the SBA using business name ESA Registry
  International. The applicant’s business address was the 15th Street UPS box and the
  borrower’s physical address was 2018 4th Street Northeast, Washington, DC. ESA
  Registry International claimed to have three employees and provided no revenue or
  cost information. As of July 22, 2020, no funds were disbursed as a result of this
  application. The email address listed on the EIDL application is
  esaregistryinternational@gmail.com.

  EIDL Application Number 3300101428: Gaughan applied for loan Application
  Number 3300101428 under the business name Official Service Dogs and listed the
  business address as the 15th Street UPS Box. The borrower address was 2018 4th Street
  Northeast, Washington, DC. Official Service Dogs listed three employees and did not
  provide gross revenue or cost information. As of July 22, 2020, no funds were disbursed
  as a result of this application. The email address listed on the EIDL application is
  richard.s.vost@gmail.com.

  EIDL Application Number 3300098301: Gaughan applied for loan Application
  Number 3300098301 under the business name Service Dog of America and listed three
  employees. Per SBA application data, the business address provided was the 15th Street
  UPS Box, and the borrower’s address was 2018 4th Street Northeast, Washington, DC.
  Service Dog of America did not provide gross revenue or cost numbers. As of July 22,
  2020, no funds were disbursed as a result of this application. The email address listed
  on the EIDL application is kengaughan@gmail.com.

  EIDL Application Number 3300114874: Gaughan applied for Application Number
  3300114874 under the business name Certapet Inc and listed three employees. The
  application stated gross revenue of $210,000 and cost of goods sold totaling $210,000.
  The business address provided was the 15th Street UPS Box and the borrower’s address
  was 2018 4th Street Northeast, Washington, DC. As of July 22, 2020, no funds were
  disbursed as a result of this application. The email address listed on the EIDL
  application is certapet@gmail.com.

  EIDL Application Number 3300111397: Application Number 3300111397 was
  applied for by Gaughan using the business name Service Animals of America. Service
  Animals of America claimed to have three employees and did not provide revenue or
  cost information. The business address provided was the 15th Street UPS Box and the
  applicant’s address was 2018 4th Street Northeast, Washington, DC. As of July 22,
                                      21
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 25 of 41




   2020, no funds were disbursed as a result of this application. The email address listed
   on the EIDL application is intlserviceanimal@gmail.com.

   EIDL Application Number 3300109829: Gaughan applied for Application Number
   3300109829 under the business name International Service Animals. International
   Service Animals provided the business address of the 15th Street UPS box and claimed
   to have three employees. The borrower’s address was 2018 4th Street Northeast.
   International Service Animals did not provide revenue or cost numbers. As of July 22,
   2020, no funds were disbursed as a result of this application. The email address listed
   on the EIDL application is serviceanimalsofamerica@gmail.com.

   EIDL Application Number 3300103683: Gaughan applied for loan Application
   Number 3300103683 using business name Therapy Dog Incorporated claiming to have
   three employees. Therapy Dog Incorporated’s business address was the 15th Street
   UPS Box and the applicant’s address was 2018 4th Street Northeast, Washington, DC.
   There were no revenue or cost numbers provided. As of July 22, 2020, no funds were
   disbursed as a result of this application. The email address listed on the EIDL
   application is atdugbartey@gmail.com.

   EIDL Application Number 3300092533: Gaughan applied for loan Application
   Number 3300092533 using business name US Therapy Dog. US Therapy Dog claimed
   three employees and did not provide revenue or cost information. The business address
   provided was the 15th Street UPS Box and the applicant’s address was 2018 4th Street
   Northeast, Washington, DC. As of July 22, 2020, no funds were disbursed as a result
   of this application. The email address listed on the EIDL application is
   rstrauski@gmail.com. Gaughan is known to go by the alias of Richard Strauski, and
   this email address was used to register a website in Gaughan’s scheme against ADW.


48. In addition to the loans described in this affidavit, SBA records reflect that Person 1

   applied for a loan in the name Think Healthy Group, with the address 1301 20th Street,

   NW, Apartment 413, Washington, DC. In contrast with the businesses associated with

   the 15th Street UPS box, the loan application for Think Healthy Group shows that

   Think Healthy Group has only a single employee and an average monthly payroll of

   $7,818. This loan has been disbursed and the outstanding balance is $19,545. The email

   associated with this application was an email in the name of Person 1. Person 1’s

   LinkedIn profile reflects that he currently has two jobs—as the Principal and CEO of

   Think Healthy Group (a position Person 1 has held since January 2016), and as an


                                        22
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 26 of 41




   adjunct professor at George Mason University. Person 1’s LinkedIn profiles does not

   reflect any involvement with animal support services.

   III. EVIDENCE OF FRAUDULENT DOCUMENTATION RELATED TO THE
   PURPORTED BUSINESSES USED TO OBTAIN PPP AND EIDL LOANS

49. Records obtained from the internet domain registrar and web hosting company

   GoDaddy LLC show that an account with the login name “kennethpgaughan”

   reserved numerous internet domains similar to the businesses used to obtain the PPP

   loans, including:

       •   servicedogdirectory.com
       •   usservicedogregistry.net
       •   certapet.net
       •   certapets.com
       •   certapet.org
       •   certapets.org
       •   esaregistry.net
       •   esadirectory.com
       •   esadogregistry.org
       •   esadirectory.org
       •   therapetic.org
       •   therapetic.us
       •   therapypetdog.com
       •   therapypetdog.org

50. The GoDaddy account used to register the foregoing domains listed the customer name

   as Richard Strauski, the company name was a company utilized by Gaughan in his

   scheme against ADW, and the customer address as 1718 M Street NW, Suite 170,

   Washington, DC (“the M Street address”) address, which was a UPS Store that moved

   and was later converted into the 15th Street UPS box.

51. A search of electronic media seized as part of a federal search warrant executed on

   Gaughan’s U Street Residence in September 2018 revealed numerous service or

   support animal certificates purportedly signed by “Richard Strauski” certifying an


                                        23
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 27 of 41




   animal as a service or emotional support animal that appeared to be issued by

   Therapetic. For example, a fraudulent support animal registration certificate that was

   purportedly signed by “Richard Strauski” listed the address of the 15th Street UPS

   box and stated that a dog “Tex” was “registered with TheraPetic’s National Registry.”

   The email address on the certification has the domain esadirectory.org, which

   Gaughan registered. Similarly, your affiant discovered another fraudulent animal

   support certification, signed by Strauski, for a squirrel named Elly May. The

   certificate displayed the email address contact@therapic.org and a logo for Therapetic

   Solutions. Based on this, your affiant believes that Gaughan prepared the fraudulent

   certificates using the alias Richard Strauski in order to conceal his involvement.

IV. USE OF SBA PPP AND EIDL FUNDS

52. Based on a review of records to date, I suspect that Gaughan received a total of

   $2,182,465.00 in combined PPP and EIDL funds. Based on information received

   from Bank of America, Gaughan received the funds in two accounts in the name of

   Therapetic Solutions Incorporated and Therapy Dog International between May 4,

   2020 and June 8, 2020. As of July 27, 2020, the balance in the two accounts totaled

   approximately $200,000.

53. Your affiant is aware of at least the following purchases and transfers out of the

   aforementioned accounts:

       •   On May 5, 2020, a payment was made from Bank of America account ending

           in 6270 held in the name of Therapetic Solutions account to TD Auto Finance

           for $45,975.00 paying the balance of a car note held for Gaughan’s 2020 Kia

           Stinger.


                                        24
Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 28 of 41




    •   On May 27, 2020, a cashier’s check for $1,130,000.00 to Allied Title and

        Escrow LLC was purchased at Bank of America by Bank of America account

        ending in 9804 held in the name of Therapy Dog International to fund the

        purchase of the 112 V Street, NE, Washington, DC 20002.

    •   On May 27, 2020, Bank of America account ending in 6270 held in the name

        of Therapetic Solutions Incorporated sent a wire to AYS Marine Enterprise

        LLC for $295,550.00. The wire funded the purchase of a 2020 Cruisers Yachts

        338 CX 33-foot watercraft.

    •   According to information received from Capital One, between May 4, 2020 and

        August 3, 2020, at least $81,560.74 in likely proceeds were transferred from

        Bank of America account ending 6270 held in the name of Therapetic Solutions

        to pay a Capital One credit card balance.

    •   Based on account statements for Bank of America account ending 6270 held in

        the name of Therapetic Solutions for the month of May 2020, the following

        transfers were made using fraudulent proceeds:

           o Discover credit card payments: $19,404.87

           o USAA credit card payments: $14,542.81

           o Chase credit card payments: $31,741.70

           o Wells Fargo credit card payment: $2,969.00

           o Citi credit card payment: $1,459.64

           o Paypal instant transfers: $8,249.23




                                     25
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 29 of 41




       •   Based on account statements for Bank of America account ending 9804 held in

           the name of Therapy Dog International for the month of May 2020, the

           following transfers were made using fraudulent proceeds:

               o PNC Bank credit card payments: $10,223.06

               o Citi credit card payments: $10,234.81

54. Form 2483 explicitly states that by signing, the Applicant represents that “[t]he funds

   will be used to retain workers and maintain payroll or make mortgage interest

   payments, lease payments, and utility payments, as specified under the Paycheck

   Protection Program Rule: I understand that if the funds are knowingly used for

   unauthorized purposes, the federal government may hold me legally liable, such as for

   charges of fraud.” The above-mentioned use of PPP funds to purchase a residence,

   watercraft, and make personal credit card payments does not meet the certified use of

   funds requirements specified under the PPP Rule.

                       INVESTIGATIVE TOOLS AND TRACING

55. The above stated facts regarding the investigation of Gaughan establish probable cause

   that Gaughan obtained SBA PPP funding based on false representations, documents

   and statements. In order to confirm the receipt of and trace the use of SBA PPP funds,

   Law Enforcement obtained Bank of America records for Bank of America account

   number ending in 6270 held in the name of Therapetic Solutions (“account 6270”) and

   Bank of America account number ending in 9804 held in the name of Therapy Dog

   International (“account 9804”) for the month of May 2020.




                                        26
             Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 30 of 41




        56. Law Enforcement analyzed these records and determined that fraudulent proceeds

               from PPP loan numbers 5404347709 and 4896127409 totaling $610,380.00 were

               received in account 6270.

        57. Fraudulent proceeds from PPP loan numbers 5131877708, 4585407206, 9111197303,

               and 1730787306 totaling $1,266,085.00 were received in account 9804. Based on

               information received from Northeast Bank, the fraudulent proceeds from PPP loan

               number 8151797807 totaling $303,000.00 were received into account 9804 on June 8,

               2020. The following chart summarized the SBA PPP proceeds received.

                                                          Fraudulent SBA PPP Proceeds - Kenneth GAUGHAN
   Date        Account Number          Account Name               Lender            Amount         Loan Number               Entity                    Name
05/04/2020      002261596270       THERAPETIC SOLUTIONS       Bank of America $ 307,342.00          5404347709      THERAPETIC SOLUTIONS           Taylor Wallace
05/26/2020      002261596270       THERAPETIC SOLUTIONS         Radius Bank      $ 303,038.00       4896127409           Certapet Inc           Kenneth P. Gaughan
05/04/2020      226001979804    THERAPY DOG INTERNATIONAL Bank of America $ 307,343.00              5131877708   THERAPY DOG INTERNATIONAL         Taylor Wallace
05/04/2020      226001979804    THERAPY DOG INTERNATIONAL Fund Ex Solutions $ 303,000.00            4585407206    Service Animals of America    Kenneth P. Gaughan
05/11/2020      226001979804    THERAPY DOG INTERNATIONAL      Kabbage, Inc.     $ 277,432.00       9111197303     Therapy Dog Incorporated        Taylor Wallace
05/13/2020      226001979804    THERAPY DOG INTERNATIONAL First Bank of the Lake $ 378,310.00       1730787306     ESA Registry International ESA Registry International
                                                              May 2020 Total: $ 1,876,465.00
06/08/2020      226001979804    THERAPY DOG INTERNATIONAL Northeast Bank $ 303,000.00               8151797807       Official Service Dogs           Taylor Wallace
                                                              June 2020 Total: $ 303,000.00
                                                              Total PPP Funds $ 2,179,465.00


        58. As seen above, between May 1, 2020 and May 31, 2020, accounts 6270 and 9804

               received a total of $1,876,465 in fraudulent SBA PPP proceeds. During the month of

               June 2020, account 9804 received $303,000.00 in SBA PPP proceeds for a total of

               $2,179,465.00. These SBA PPP proceeds accounted for the majority of the credits

               into the accounts. The following chart summarizes the credits.

                                                   May 2020 Credits for accounts 9804 and 6270
               Account                   SBA PPP Loan Credits          Other Credits        Total Credits                          PPP % of Total Credits
                9804               $                 1,266,085.00 $           50,000.00 $ 1,316,085.00                                     96%
                6270               $                   610,380.00 $            5,725.16 $      616,105.16                                  99%


        59. The account balance for account 9804 as of April 30, 2020 was $102.90. For account

               9804, the $50,000 in non-SBA PPP credits came in the form of a single wire transfer


                                                                        27
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 31 of 41




   from Robinhood on May 27, 2020. Robinhood is an American financial services

   company that offers a mobile application and website that offer people the ability to

   invest in stocks, options, and other financial instruments. This $50,000 from

   Robinhood came six days after $50,000 was sent to Robinhood from this same

   account. Following the receipt of SBA PPP funds, wires were sent from account

   9804 to Robinhood on May 5, 2020 for $22,260.32, on May 12, 2020 for $50,000.00,

   and May 21, 2020 for $50,000.00. To summarize, wires were sent out of account

   9804 totaling $122,260.32, of which at least $122,157.42 were fraudulently obtained

   SBA PPP proceeds. As such, the wire received from Robinhood on May 27, 2020

   was likely a return of fraudulent obtained proceeds.

60. The account balance for account 6270 as of April 30, 2020 was $3,575.57. For

   account 6270, the $5,725.16 in non-SBA PPP proceeds were made up of a series of

   credits from Amazon ($5.28) and Stripe ($5,719.88). Stripe is a payment processing

   service. The source of payments processed by Stripe is currently unknown. As shown

   above, non-SBA PPP credits account for less than one percent of credits into account

   6270 for May 2020.

Tracing the Accounts

61. The government has traced the outflows of money from the accounts 6270 and 9804

   for May 2020. When money was transferred from one account to a counterparty for the

   purchase real property, vehicles or watercraft, the government traced the fraudulent

   proceeds from the transferring account to the real property, vehicle or watercraft vendor

   first, and if the fraudulent proceeds were no longer in the account, then clean money

   was traced to the purchase of the property. In this case however, the second step was



                                        28
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 32 of 41




   unnecessary as all of the funds used for these transactions were traced directly to the

   fraudulent proceeds. This approach remains faithful to the lowest intermediate balance

   rule. See United States v. $56,471,329.88, 2020 WL 2896661(D.D.C. 2020) (J. Hogan)

   (“This Court adopts [the Lowest Intermediate Balance Rule] as the preferred tracing

   method, as it is the prevailing option.”). The Forth Circuit has explained that “the

   [l]owest [i]ntermediate [b]alance [r]ule, quite apart from being a rigid rule requiring

   that fraud funds are always the last to leave the account, aims to ‘preserve[] the

   proceeds to the greatest extent possible as the account is depleted.’” United States v.

   Miller, 295 F.Supp.3d 690, 705 (E.D.Va. 2018)(quoting Sony Corp. of America v. Bank

   One, 85 F .3d 131, 139 (4th Cir. 1996).

62. Accounts 6270 and 9804 were used to launder the fraudulently obtained funds via

   purchases and credit card payments. The government is NOT seeking a seizure warrant

   for real property in this warrant, rather, this information is provided as context for the

   Court. As shown below, I have identified nine transactions from the 6270 and 9804

   Accounts that contained more than $10,000 in fraudulent proceeds that were used to

   purchase property, make credit card payments, and contribute to investment accounts.

   The nine transactions totaled $1,638,425.57 of which $1,638,425.57 are traceable to

   fraud proceeds.




                                        29
             Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 33 of 41



      Account Holder        Bank Account    Date        Transaction Type           Counter Party                    Memo                 Amount    Traced Fraud Proceeds
                                                                                                           ONLINE PMT INDN:
Therapetic Solutions        BoA - 6270     05/04/2020 Online Payment         Capital One                   GAUGHANKENNETH CCD        $    14,086.46 $          14,086.46
                                                                                                           INDN: KENNETH P
Therapy Dog International   BoA - 9804     05/04/2020 Funds Transfer         Robinhood                     GAUGHAN                   $    22,260.32 $          22,260.32
                                                                                                           ONLINE PMT INDN:
Therapetic Solutions        BoA - 6270     05/05/2020 Web Pay                TD Auto Finance               GAUGHANKENNETH WEB        $    45,975.00 $          45,975.00
                                                                                                           INDN: KENNETH P
Therapy Dog International   BoA - 9804     05/12/2020 Funds Transfer         Robinhood                     GAUGHAN                   $    50,000.00 $          50,000.00
                                                                                                           INDN: KENNETH P
Therapetic Solutions        BoA - 6270     05/13/2020 Online Payment         Chase Credit Card             GAUGHAN                   $    19,770.00 $          19,770.00
                                                                                                           ONLINE PMT INDN:
Therapetic Solutions        BoA - 6270     05/19/2020 Online Payment         Capital One                   GAUGHANKENNETH CCD        $    10,783.79 $          10,783.79
                                                                                                           INDN: KENNETH P
Therapy Dog International   BoA - 9804     05/21/2020 Funds Transfer         Robinhood                     GAUGHAN                   $    50,000.00 $          50,000.00
                                                                                                           Customer Withdrawal
Therapy Dog International   BoA - 9804     05/27/2020 Cashier's Check        Allied Title, LLC - DC Escrow Image                     $ 1,130,000.00 $       1,130,000.00
                                                                                                           BNF BK: People's United
Therapetic Solutions        BoA - 6270     05/27/2020 Wire Out               AYS Marine Enterprise LLC Bank                          $ 295,550.00 $           295,550.00
                                                                                                                                     $ 1,638,425.57 $       1,638,425.57




           63. For the month of May 2020, of the $1,876,465.00 in fraud proceeds that have been

                 traced, at least $1,130,000.00 were used to purchase real properties. The remaining

                 fraud proceeds that were not used to purchase real properties have either remained in

                 account 6270 or 9804, have been used to purchase a vehicle, watercraft, or have been

                 used to make everyday purchases or investments.

                        BANK ACCOUNTS AND REMAINING FRAUD PROCEEDS
           64. Law enforcement has obtained bank records for accounts 6270 and 9804 as of May 31,

                 2020. The chart below shows the total amount of fraud proceeds deposited into each

                 account, the balance as of May 31, 2020 in each account, and the amount of fraud

                 proceeds currently in each account, based on tracing by law enforcement via the lowest

                 intermediate balance rule.

Account                Date of Latest              Total Amount of                    Balance in Account as                          Amount of
Number           Account Records                   Fraud Proceeds                         of Latest Records                              Fraud
                                                    Deposited into                                                                   Proceeds
                                                        Account                                                                      Remaining
                                                                                                                                     in Account


                                                                        30
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 34 of 41




6270       May 31, 2020        $610,380.00                $165,760.95                $156,460.22

9804       May 31, 2020        $1,266,085.00              $43,441.43                 $43,338.53


       65. A total of $199,798.75 in fraudulent SBA PPP proceeds is remained in accounts 6270

          and 9804 combined as of May 31, 2020. Furthermore, both accounts were utilized in

          numerous transactions involving fraudulent proceeds over $10,000, as detailed above.

                        INVESTMENT ACCOUNT

       66. Based on bank statements received from Bank of America for the month of May

          2020, $122,260.32 in fraudulent SBA PPP proceeds were transferred to Robinhood

          investment account 1464364776 held in the name of Gaughan. Robinhood is a

          financial services company that offers a mobile application and website that offer

          people the ability to invest in stocks, options and other financial instruments. All

          fraudulently funds were transferred from account 9804.

       67. The transfers were made in a series of three transactions first on May 5, 2020 for

          $22,260.32, then on May 12, 2020 for $50,000 and lastly on May 21, 2020 for

          $50,000. All three transactions involving fraudulent proceeds exceeded $10,000.

                        VEHICLE AND WATERCRAFT TRACING
       68. I have reviewed bank records from account 6270 in the name of Therapetic Solutions

          with Gaughan listed as an account signatory. The records confirm that between May

          1, 2020 and May 31, 2020, this account received a total of $610,380.00 from lenders

          disbursing SBA PPP proceeds. Of the $610,380.00 account 6270 received from SBA

          PPP loans, $610,380.00 were fraudulent proceeds. These fraudulent proceeds are

          traceable to the purchase and/or maintenance of a 2020 Kia Stinger registered to

          Gaughan (“the vehicle”). Fraudulent proceeds are also traceable to the purchase and/

                                               31
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 35 of 41




   or maintenance of a 2020 Cruisers Yachts 338 CX watercraft (“the watercraft”)

   (collectively “Target Property”).

69. The chart below summarizes the make and model of the vehicle, the VIN number, the

   tag number, and who the vehicle is registered to:


    Vehicle             VIN                              Washington,     Registered
 Make/Model                                                DC Tag           To
 2020 Kia   KNAE45LC5L6080651                            GH1844          Kenneth
 Stinger                                                                 Gaughan




                                       32
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 36 of 41




70. The chart below summarizes the make and model of the watercraft, the hull ID

   number and who the vehicle is registered to:




  Watercraft         Hull ID Number                             Official       Registered
 Make/Model                                                    Number             To
 2020        CRSBN259D920                                    1296553           Graceful
 Cruisers                                                                      Waters
 Yachts 338                                                                    Holdings,
 CX                                                                            LLC


71. 2020 Kia Stinger
       On March 11, 2020, Gaughan financed a 2020 Kia Stinger. The cost total cash

   price including accessories, services, taxes and dealer processing charge was

   $50,485.14. Gaughan received a dealer incentive rebate of $4,500.00 leaving an

   unpaid balance of cash price of $45,985.14. After title and registration fees, Gaughan’s

   balanced owed was $46,902.00, of which $46,385.14 was financed by TD Auto

   Finance. On May 5, 2020, Therapetic Solutions, using account 6270, following the

   receipt of SBA PPP proceeds of $307,342 on May 4, 2020, made a web payment to TD

   Auto Finance for $45,975.00, paying the remaining financed balance for the vehicle.

   Of the $45,975.00 payment to pay off the vehicle, law enforcement has traced,

   $45,975.00 to fraudulent proceeds. To conclude, of the total selling price of $46,902.00,

   at least $45,975.00, or 98 percent of the amount paid was paid using fraudulently

   obtained proceeds.

72. 2020 Cruisers Yachts 338 CX
       I have reviewed bank records from account 6270 in the name of Therapetic

   Solutions with Gaughan listed as an account signatory. The records confirm that


                                        33
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 37 of 41




   between May 1, 2020 and May 31, 2020, this account received a total of $610,380.00

   from lenders disbursing SBA PPP proceeds. Of the $610,380.00 account 6270 received

   from SBA PPP loans, $610,380.00 were fraudulent proceeds.         These fraudulent

   proceeds are traceable to the purchase and/or maintenance of a 2020 Cruisers Yachts

   338 CX watercraft registered to Graceful Waters Holdings, LLC (“the watercraft”).

   Graceful Waters Holdings, LLC is controlled by Andrew Fisher, who is suspected to

   be in a romantic relationship with Gaughan. The watercraft was purchased using two

   transactions. First check 0004 for $5,000, was drawn on May 11, 2020 on an account

   in Gaughan’s name. The account number was 824017129857886 at USAA Savings

   Bank. The check was paid to the order of “Annapolis Yacht” and stated “Deposit” in

   the memo line. On May 26, 2020 Gaughan received the fraudulent proceeds of SBA

   PPP loan number 4896127409 into account 6270 totaling $303,038.00. Next, a wire

   transfer was made on May 27, 2020 out of account 6270 to AYS Marine Enterprise

   LLC for $295,550.00 to pay the balance due for the watercraft, of which law

   enforcement has traced $295,550.00 to fraudulent proceeds. To conclude, of the total

   selling price of $300,550.00 at least $295,000, or 98 percent of the amount paid was

   paid using fraudulently obtained proceeds.

73. In conclusion, during the month of May 2020, account 6270 received $610,380.00 in

   fraudulent SBA PPP proceeds in the form of a $307,342.00 payment received on May

   4, 2020 and $303,038.00 received on May 26, 2020. The day following the initial

   receipt of fraudulent funds, the remaining balance of $45,975.00 was paid out of

   account 6270 on Gaughan’s vehicle to TD Auto Finance. The day following the receipt

   of the proceeds from the second fraudulent SBA PPP loan, the remaining balance of



                                      34
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 38 of 41




           $295,550.00 was paid of out account 6270 to AYS Marine Enterprise LLC to purchase

           a watercraft. As such, the vehicle and the watercraft purchased in May 2020 using

           account 6270 were purchased with fraudulent proceeds and involved in monetary

           transactions in property derived from specified unlawful activities, also known as

           money laundering.

       74. The following charts show the flow of fraud proceeds into the two accounts and the use

           of those proceeds to pay for the vehicle, the watercraft, pay credit card balances and to

           make investments:

                             Bank of America Account x9804
Date              Deposit/From   Withdrawal/To Balance                      Portion of
                                                                            Deposit/Withdrawal
                                                                            Traced to Fraud
                                                                            Proceeds
4/30/2020                                                $102.90
5/4/2020          $307,343                               $307,445.90        $307,343
                  Bank of
                  America
5/4/2020          $303,000                               $610,445.90        $303,000
                  Fund Ex
5/4/2020                             $22,260.32          $588,185.58        $22,260.32
                                     Robin Hood
5/11/2020         $277,432                               $865,617.58        $277,432
                  Kabbage
5/12/2020                            $50,000             $815,617.58        $50,000
                                     Robin Hood
5/13/2020         $378,310                               $1,193,927.58      $378,310
                  First Bank
5/21/2020                            $50,000             $1,143,927.58      $50,000
                                     Robin Hood
5/27/2020         $50,000                                $1,193,927.58      $50,000
                  Robin Hood
5/27/2020                            $1,130,000        $63,927.58           $1,130,000
                                     Allied Title (112
                                     V St,. NE)
6/8/2020          $303,000                             $366,927.58          $303,000
                  Northeast Bank



                                                35
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 39 of 41




                            Bank of America Account x6270
Date             Deposit/From    Withdrawal/To Balance                Portion of
                                                                      Deposit/Withdrawal
                                                                      Traced to Fraud
                                                                      Proceeds
4/30/2020                                               $3,575.57
Various          $5,725.16                              $9,300.73
                 Stripe/Amazon
5/4/2020         $307,342                               $316,642.73   $307,342
                 Bank of
                 America
5/4/2020                            $14,086.46          $302,556.27   $14,086.46
                                    Capital One cc
5/5/2020                            $45,975             $256,581.27   $45,975
                                    TD Auto
                                    Finance
                                    (vehicle)
5/13/2020                           $19,770             $236,811.27   $19,770
                                    Chase cc
5/19/2020                           $10,783.79          $226,027.48   $10,783.79
                                    Capital One cc
5/26/2020        $303,038                               $529,065.48   $303,038
                 Radius Bank
5/27/2020                           $295,550            $233,515.48   $295,550
                                    AYS Marine
                                    (watercraft)


                                      CONCLUSION

       75.   Based on the above facts, there is probable cause to believe that Gaughan

             committed a wire fraud and bank fraud scheme, in violation of 18 U.S.C. § 1343

             and 1344, and engaged in financial and monetary transactions in property derived

             from specified unlawful activity, in violation of 18 U.S.C. § 1956 and 1957.

             Specifically, Gaughan purchased a boat and a home using several levels of

             obfuscation to disguise the illicit source of funds. Further, Gaughan conducted

             repeated monetary transactions of a value greater than $10,000 in criminally

             derived property, that is, wire and bank fraud.


                                              36
 Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 40 of 41




76.   Based on the above facts, the Target Property is forfeitable on several grounds.

      Violations of 18 U.S.C. § 1343 and 1344 give rise to forfeiture of property, real or

      personal, that constitutes or is derived, directly or indirectly, from gross proceeds

      traceable to the commission of the offense.

77.   Additionally, violations of 18 U.S.C § 1956 and 1957 give rise to forfeiture of

      property traceable to the crime, as well as “clean” property involved in the crime.

      Thus, the money laundering statutes have expansive forfeiture authority. There is

      probable cause to believe that the Target Property includes funds which were

      involved in money laundering, as well as funds commingled with fraud and other

      illegal proceeds that flowed through Gaughan’s accounts.

78.   Based on the foregoing, I submit that there is probable cause to seize all monies

      and other things of value from account 6270, and that there is probable cause to

      seize all monies and other things of value from the account 9804, on the ground

      that these amounts constitute proceeds of wire and bank fraud, in violation of 18

      U.S.C. § 1343 and 1344, and are subject to forfeiture pursuant to 18 U.S.C. §

      981(a)(1)(C), 984 and 28 U.S.C. § 2461(c).

79.   Based on the foregoing, I further submit there is probable cause to seize all monies

      and other things of value in the account 6270, account 9804 and Robinhood account

      number 1464364776 in their entirety on the ground that they constitute property

      involved in transactions or attempted transactions in violation of 18 U.S.C. § 1957,

      or any property traceable to such property, and are therefore subject to forfeiture

      pursuant to 18 U.S.C. §§ 981(a)(1)(A), 982(a)(1), and 984.




                                       37
        Case 1:20-sz-00076-GMH Document 6 Filed 08/10/20 Page 41 of 41




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

       knowledge and belief.

                                                 Respectfully submitted,



                                                 Charles W. Sublett
                                                 Special Agent
                                                 Internal Revenue Service, Criminal
                                                 Investigation



Subscribed to and sworn before me on this 10th day of August, 2020.


_________________________________________
G. Michael Harvey
UNITED STATES MAGISTRATE JUDGE




                                               38
